Dismissed and Opinion Filed November 7, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00569-CV

  PAULA HERNANDEZ, INDIVIDUALLY, AS PERSONAL REPRESENTATIVE OF
          THE ESTATE OF CARLOS DUARTE, ET AL., Appellants
                               V.
    CHANTRELL EDWARDS AND EMCASCO INSURANCE COMPANY/EMC
                 INSURANCE COMPANIES, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-12667

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright

       The clerk’s record in this case is past due. By letter dated August 10, 2016, we informed

appellants that the clerk’s record had not been filed because appellants had not paid for, or made

arrangements to pay for, the clerk’s record.       We directed appellants to provide written

verification that they had paid for or made arrangements to pay for the clerk’s record or to

provide written documentation they had been found entitled to proceed without payments of

costs. We cautioned appellants that failure to do so would result in dismissal of this appeal for

want of prosecution. To date, appellants have not paid the clerk’s fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE



160569F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PAULA HERNANDEZ, INDIVIDUALLY,                     On Appeal from the 298th Judicial District
AS PERSONAL REPRESENTATIVE OF                      Court, Dallas County, Texas
THE ESTATE OF CARLOS DUARTE, ET                    Trial Court Cause No. DC-12-12667.
AL., Appellants                                    Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Stoddart
No. 05-16-00569-CV        V.                       participating.

CHANTRELL EDWARDS AND
EMCASCO INSURANCE
COMPANY/EMC INSURANCE
COMPANIES, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees Chantrell Edwards and Emcasco Insurance
Company/EMC Insurance Companies recover their costs of this appeal, if any, from appellants
Paula Hernandez, Individually, as Personal Representative of the Estate of Carlos Duarte,
Deceased, and on behalf of all wrongful death beneficiaries; Maria Guadalupe Lopez Pina,
Individually and as Next Friend of Carla Vanessa Duarte and Alexander Duarte, Minor Children;
Victor Duarte; Modesta Duarte; Yvette Duarte; and Rachel Duarte.


Judgment entered this 7th day of November, 2016.




                                             –3–